Campbell, J.,
delivered the following dissenting opinion.
I dissent from the conclusion that the bond given when no law required it, and when the law required another bond, which was duly executed, has any validity as security to the State for taxes. It is not obligatory as a common-law instrument for the want of a legal consideration. At common law the seal estopped the obligors from saying that there was no consideration, and thus the seal stood for a consideration; but happily we are freed from this absurdity by a statute which allows inquiry into the consideration of sealed instruments, and in this respect they are as simple contracts. It is certain that there was no legal consideration for this bond. No law required it. There was no advantage to the promisors, and no loss, injury or inconvenience to the promisee, by virtue of its execution. The obligors acquired no right, derived no advantage, made no gain, by reason of it. Harney had been duly elected sheriff. The execution of his bond as sheriff was a full compliance with law. No obligation rested on him to give another bond. No officer or tribunal could lawfully demand of him another bond as a qualification for his office, or displace or interfere with him for not giving another. The additional bond was therefore nudum pactum. It is not of force as a statutory bond, because not in compliance with any statute. No statute required it, or provided its penalty, or authorized any officer to require it, or to accept and approve it. It is true that the Supreme Court of the United States has decided in several cases that a voluntary bond given by an appointee to. office, by virtue of the requirement of his superior officer, is valid ; but the principle which supports this view is that such a requirement is within the range of the proper discretion of the officers of the government, and although no law may require it, if the appointing power requires a bond as the condition of entering or continuing to hold the office, it is valid when ex*885ecuted. This is tbe principle of Socy v. State, 38 N. J. 324, cited in the opinion of tbe majority. Some courts, without noting the obvious principle on which these cases rest, have followed their result, and have held that official bonds not required by law are obligatory. The difference between an appointee to office -whose superior officer, in the exercise of a sound discretion vested in him by law, requires a bond to enable his appointee to hold the office, and an officer .elected by the people, according to law, to an office the qualification for which is prescribed by law, with .an indefeasible right to the office upon the terms prescribed by law, with no law requiring a bond, and no superior or other person in authority with a discretion to exact a bond, is plain; and in State v. Bartlett, 30 Miss. 624, such a bond given by a public officer was held to be void. It may be conceded that this' case is wrong, and still the bond here sued on is not enforceable. Here a bond was reqiiired, — a sheriff’s bond, — a valid security for taxes and all other official duties. In giving that, Harney did all the law required. The additional bond, as I think, was mere waste-paper, required by no law, supported by no consideration.
Chalmers, J.
If I could regard the question of the obligatory force of a bond given by a public disbursing officer where no statute required the giving of it, ás an open one, I should be inclined to hold with my brother Campbell, that such a bond was not binding. But this court, in at least five cases, has arrived at a different conclusion, and in so doing has followed the overwhelming weight of American authority, both State and Federal. Our own case of State v. Bartlett, 30 Miss. 624, stands almost, if not entirely, alone hmong cases decided during the last forty years, in declaring such bonds invalid, and is virtually overruled by the repeated decisions in the later volumes of our reports cited in the opinion delivered by the Chief Justice holding them obligatory. Elsewhere the decisions seem uniformly to hold the principals and sureties on such bonds liable for any default covered by their terms. Brandt on Suretyship and Guaranty, §-"444. I do not feel at liberty to set my individual opinion of what the law ought to *886be in opposition to this concurrent weight of authority as to what it is.
George, C. J.,
delivered the opinion of the court in the case of the county taxes.
In this case many of the questions which were presented in the preceding case are raised, and they are settled in the same way. It is necessary to determine only one question in this ease not settled in the other. Among the many pleas interposed to this action was one to the effect, that the taxes for the county were levied by the board of supervisors, sitting in the city of Jackson instead of at the court-house in the town of Raymond. It has been held by this court that such a levy was irregular, and did not confer on the sheriff the power to seize and sell property. Johnson v. Futch, ante, 73. Whatever may have been the ancient rule on this subject, it seems now to be settled, in accordance with reason and justice, that the want of power in the tax collector to collect taxes, by reason of any irregularity in the assessment or other proceeding necessary to confer the power, is not a good defence to an action against him for non-payment of the money actually collected. He is treated as the agent of the State or county in collecting the money, and as having received it for the benefit of his principal ; and he will not be permitted to rely upon technical objections which might be made to the right of the State or county to it. The tax-payers who paid the money voluntarily are considered as having paid it to him for the use of the treasury; and he will not be permitted, having thus received it, to question the right of the State or county to it. Cooley on Taxation, 497, 498, and authorities there cited. The objection is purely technical, and relates solely to the irregular execution of a power clearly vested in the board of supervisors. It is not pretended that the taxes levied were illegal, or in excess of the amount authorized by law to be laid on the people and property of the county. The sole objection is, that the board of supervisors, under a mistaken view of the law, held their sessions in the wrong judicial district of the county. These views seem to be conclusive against the tax collector who received the money. The sure*887ties on Ms bond are also liable, if the failure of the sheriff to pay over the money comes within the terms of the bond and constitutes a breach of it as'written. This failure comes within the terms of the bond. We have shown that the county treasury is entitled to the money, and one of the conditions of the bond is that Harney “will promptly pay into the State and county treasuries all moneys collected by Mm and to which said treasuries shall be respectively entitled.”
Judgment reversed and, cause remanded.